       Case 6:20-cv-01008-DDC-JPO Document 45 Filed 01/04/21 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS


STATE FARM LIFE INSURANCE
COMPANY,

        Plaintiff,
                                                                 Case No. 20-1008-DDC-JPO
v.

KERRY WEBER, individually and as personal
representative of the ESTATE OF MICHAEL
LEE JONES, KATHRYN JONES, &
DOUGLAS JONES,

        Defendants.


                                  MEMORANDUM AND ORDER

        In this interpleader action, defendants Kerry Weber and Kathryn Jones have filed a “Joint

Motion for Default Judgment Against Defendant Douglas Jones.” Doc. 44. As explained below,

the court construes the motion as one seeking a Clerk’s Entry of Default under Federal Rule of

Civil Procedure 55(a). The court cannot grant default judgment under Rule 55(b) yet because no

party has asked the Clerk to enter a default under Rule 55(a). Defendants may file a motion for

default judgment under Rule 55(b) after the Clerk enters a default against defendant

Douglas Jones.

        As the court explained in its December 21, 2020 Order to Show Cause, Rule 55 provides

“‘a two-step process’” for securing a default judgment. Doc. 43 at 2 n.1 (quoting Meyers v.

Pfizer, Inc., 581 F. App’x 708, 710 (10th Cir. 2014)). “The first step involves the court clerk’s

decision whether to enter a default. . . . If the clerk enters a default, the plaintiff

can ask the court to grant a default judgment.” Meyers, 581 F. App’x at 710; see also

Christenson Media Grp., Inc. v. Lang Indus., Inc., 782 F. Supp. 2d 1213, 1223 (D. Kan. 2011)
      Case 6:20-cv-01008-DDC-JPO Document 45 Filed 01/04/21 Page 2 of 3




(“By moving for default judgment first, plaintiff is trying to skip step one and jump to step two.

A plaintiff may not seek default judgment before it has applied for entry of default.” (citations

omitted)). First, the party seeking default must apply to the clerk for a Clerk’s Entry of Default

under Rule 55(a), which requires the movant to prove, by affidavit or otherwise, that the

opposing party has failed to plead or otherwise defend against judgment for affirmative relief.

Fed. R. Civ. P. 55(a). After the Clerk’s Entry of Default is entered, the party seeking default

judgment then may move for an Entry of Default Judgment under Rule 55(b). Id. at 55(b).

       Defendants’ joint motion seems to conflate the two steps. Defendants cite Rule 55(a) but

ask the court to enter “an order of default judgment against defendant Douglas Jones.” Doc. 44

at 1. The court cannot enter default judgment yet because no party has asked the Clerk of the

Court to enter default under Rule 55(a). Thus, the court construes defendants’ motion as a

request for entry of default under Rule 55(a), and based on the showing in the motion, directs the

Clerk to enter default. The docket reflects that plaintiff personally served defendant Douglas

Jones on January 29, 2020. Doc. 12. Federal Rule of Civil Procedure 12(a)(1)(A)(i) required

Mr. Jones to answer the Complaint within 21 days. That time has long passed. And, Mr. Jones

never has answered or otherwise appeared in this lawsuit.

       The court thus directs the Clerk to enter default against Mr. Jones on the claims asserted

against him in the Complaint (Doc. 1). Once default is entered, defendants may file a motion

for default judgment under Rule 55(b) with the court.

       IT IS THEREFORE ORDERED BY THE COURT THAT defendants’ “Joint Motion

for Default Judgment Against Defendant Douglas Jones” (Doc. 44) is construed as a motion for

entry of default and is granted.




                                                 2
      Case 6:20-cv-01008-DDC-JPO Document 45 Filed 01/04/21 Page 3 of 3




      IT IS FURTHER ORDERED THAT the Clerk shall enter default against defendant

Douglas Jones.

      IT IS SO ORDERED.

      Dated this 4th day of January, 2021, at Kansas City, Kansas.

                                                      s/ Daniel D. Crabtree____
                                                      Daniel D. Crabtree
                                                      United States District Judge




                                           3
